                            Case 7:20-cv-02097-KMK-AEK Document 53 Filed 05/07/21 Page 1 of 1




                      CHRISTOPHER A. SEACORD
                      CSEACORD@GRSM.COM




                                                                                                       ATTORNEYS AT LAW
                                                                                                1 BATTERY PARK PLAZA, 28TH FLOOR
                                                                                                      NEW YORK, NY 10004
                                                                                                        WWW .GRSM.COM
                                                                   May 7, 2021

                  By ECF

                  The Honorable Kenneth M. Karas
                  United States District Judge
                  Southern District of New York
                  300 Quarropos St.
                  White Plains, NY 10601-4150

                             Re:      Westchester Residential Opportunities, Inc. v. Berk-Cohen Associates at Tor View
                                      Village Apartments, LLC
                                      (Case No. 7:20-cv-02097-KMK)

                  Dear Judge Karas:

                          This firm represents defendants, Berk-Cohen Associates at Tor View Village Apartments,
                  LLC (“Tor View”) and Manhattan Management Company, LLC (“MMC”) (collectively,
                  “Defendants”), in the above-referenced action. Pursuant to Your Honor’s Individual Rules of
                  Practice, we write, with the consent of Plaintiff’s counsel, to respectfully request a one-week
                  extension of the deadline, which is currently today, for the parties to submit dispositive motions in
                  this matter.

                          This extension is requested as the parties have been engaged in ongoing settlement
                  discussions and believe that they are making progress towards a potential resolution. The current
                  deadline for dispositive motions is May 7, 2021. Should the Court grant this request, the parties
                  would have until May 14, 2021, to file dispositive motions. This is the first request for an extension
                  of the deadline for dispositive motions.

                             We thank the Court for its consideration of this request.

                                                                                  Respectfully submitted,

                                                                                  Christopher A. Seacord

                                                                                  Christopher A. Seacord
                  CC:        All Counsel of Record (By ECF)                          Granted.
                                                                                     5/7/21


1212507/58221451v.1
